Case 2:20-cv-00014-JPJ-PMS Document 29 Filed 12/10/20 Page 1 of 13 Pageid#: 135


                                                  I
                  W TIIE UM TED STA TES DISTW CT COURT
                 FORTIIEWESTERN DISTW CTOFVIRGIM ACLERKSAygjgj jjog counT
                                                            ojio .

                                                                     DE: 19 2222
W LIN D A SCO TT,                                                   JU A     DLEK CLERK
                                                                  sv,jok
Plaintiff
V.                                                     CaseN o.2:20cv14
                  )
W ISE COUNTY DEPT.)
ofSOCIAI,SERW CES,)
etal


                             M OTION TO STRIKE
            DEFENDAN T M OON 'S M OTION TO SET A SD E DEFAULT


COM ES N OW ,thePlaintiff,in responseto D efendantM oon'sM otïon to SetAside
D efaultand presentsthefollow ing in supportofherM otion to Strike.


     (3t)      Defendant'sClaim s aboutprior IawsuitsaeainstD efendantM oon

     (llplaintiffdeniesthatDefendantM oonwasnotproperly servedin two form er
       law suits.He wasproperly served by acourtappointed M arshalatan address

       thathisbusinessw aspublicly registered atin Florida since 2016.

     (zlDefendant,by cmmsel,makesasweeplg generalization aboutpriorlawsuits
       PlaintiffScotthasSled againstDefendantM oon.Cotm sel,M r.H ardin,

       failedtom ention distinguishingfactorsin thosecases.Hefailed toidentify
                                                                              1of13
                                                                          2:20 CV 14
                                                                    M otionto Strike
Case 2:20-cv-00014-JPJ-PMS Document 29 Filed 12/10/20 Page 2 of 13 Pageid#: 136




        thetypesofcasestheywere(Appropriation,TortsofGTalseandNegative
        Lighf',andDefamation)aswellasthereasonsthey weredismissed.
        Plaint.
              iffScottpresentsbelow am ore detailedaaccurate and factualoutline of

        litigation between PlaintiffScottand DefendantM oon:

            a. M ay 2017:PlaintiffScottllesin W iseCotmty GeneralD isi ctCourt

                    an Appropriation claim againstM oon under Va Code.8.01-40.The

                    case isdism issed on the groundsthatthePlaintiffneedsto

                    dem onsàatethatDefendantM oon ism aking m oney 9om using her

                nameandphoto (althoughthejudgepresentedno case1aw to support
                    thisruling).
            b. Jtm e zol7-D ecem ber2017:PlnintiffScottappealsto theW ise Co.

                    CircuitCourt.M s.Scott's appealto theW ise CircuitCourtis

                    dism issed because she did notplead every factin heroriginalpleading

                    filed atthe GD C level.The casewasnotdism issed because she did

                nothave an actualclaim l       .




            c. 2018:Instead ofre-filing the Appropriation claim in State Court

                    PlaintiffScotttransferstheclnim to afederalsuitagainstM oon,due
                tothe changing and r owing contenton K iwiFanms.netbetween 2017

1M s.Scottstillhasa Iegaloptionofre-filinganAppropriation caseagainstDefendantM oon uponcorrectingthe
errorofomittinjeveryfactuponwhichsherelies,TheVirginiastatuteoflimitationsis20yearsafterthedeathofa
person forfiling.
                                                                                               2of13
                                                                                            2:20 CV 14
                                                                                       Motion to Strike
Case 2:20-cv-00014-JPJ-PMS Document 29 Filed 12/10/20 Page 3 of 13 Pageid#: 137




                and 2018.The case isdismissed becausePlaintiffScottdid not

                (a)mention in thebodyzoftheComplaintthatM oon wrotesomeof

                thearticleshimselfand (b)describethereasonsthatDefendantM oon
                doesnotqualify forim m tmity underCDA Section 230.The W estem

                D istrid ofVirginiagrantsD efendantM oon imm tmity tm derCD A

                Section 230.

            d. 2018:PlaintiffScottblingsa separate claim againstDefendantM oon

                forD efamation.The W estem DistrictofVirginiaruled thatM oon's

                statem entswere only E&rhetorichyperbole>'and fortherem ainderof

                theCom plaint,grantsD efend> tM oon im m unity underCDA Section

                230.In this Com plaintoPlaintiF Scottdid notdescribe the reasonsthat

                D efendantM oon doesnotqualify forim munity underCDA Section

                230.

    (3lDistinguishinRfaçtorsofthislawsuitin 2020

    Thedistinguishingfactorsilzthiscaseare:

                (i)herePlaintiffScottcleady stated allthereasonsthatM oon doesnot
                qualify forimmunity underCDA Section 230 in herComplaint(!76)



2Pl
  aintiffscottincluded thisinform ation inafootnote intheCom plaintbutthiscourtdid notfindthatsum cientto
demonstratethatDefendantMoonwrote the articleshimselfusinghisown useraccount
                                                                                                   3 of13
                                                                                                2:20 CV 14
                                                                                          M otionto Strike
Case 2:20-cv-00014-JPJ-PMS Document 29 Filed 12/10/20 Page 4 of 13 Pageid#: 138




             (ii)herePlaintiffScottstatedthatJoshuaM oon,alzd notathirdparty,
             hascreatedcontentaboutPlaintiffScottonhiswebsite (:76)
             (iii)thisisan TIED case,notAppropriation,Defamation orother
             Torts.PlaintiffScotthasnotpreviously filed an ITFD case agninst
             D efendr tM oon


     (B)       Defendant'sclaimsaboutPlaintiffsprlorlawsuits(111eeneral)

   D efendant,by counsel,seeksto bling attention to PlaintiffScott'sfiling Izistory

in federaland state cotlrt.Counsel,M r.H ardin,callsthisaGçbackdropr.Colm sel's

choice ofw ordsleave som eam biguity astolzisintentbutthe m otive ofM r.Hardin

seem sto be nim ed atcreating biasagainstthePlnintiffas apro-se litigantw ho has

had som e pzior dism issals.

   H ow ever,D efendant,by counsel,errs in only seleotively choosing cases in

which thePlaintiF hasbeen involved in orderto create a false narrative aboutthe

Plnintiff'slegalhistory.legalsuccesses,and legalchallenges.Cotm selfor

DefendantM oon,M r.H ardin,seeksto reach a sim plistic conolusion thatprior

dislnissalssom ehow should iv uencethe outcom e ofncw causesofaction.There

isno legalprecedentforthisattem ptto createa blnnketcorrelation ofpastcases

w 1:11ncw catlses of action presenting nëw facts.

      Cotm selforD efendantM oon,M r.H ardin,show s a lack of insightand

H owledge aboutthe socio-econom ic challengesofdisadvantaged populationsand
                                                                              4 of13
                                                                           2:20 cv 14
                                                                      Motion to Strike
Case 2:20-cv-00014-JPJ-PMS Document 29 Filed 12/10/20 Page 5 of 13 Pageid#: 139




how thataffectstlzeiraccessto legalresources.CounselforD efendantM oon,M r.

H ardin,overlooks thatPlaintiff Scottbelongs to the follolving listed econom ically

disadvantaged population groupsthathavelim ited legalresourcesand are also

prim e fordiscrimination in society atlargé,whioh generally createsm orelegal

cov ictsforthem:(a)formerfosterchildren (b)women(c)breastfeedingmothers
(d)peoplelivingin SouthwestVirginia(e)femalehouseholdswith childrenS(9
householdslivingaround orneartheFPL (g)householdsw1111adisabledchild and
(h)homeschoolingfamilies.CotmselM r.Hardinwasbom tothepzivilegeof
parentsw ith generationalresources.H e isalso a m ale living w ithin a patriarchal

culture inside ofa capitalistic system which doesnotcreate bnrriersform en the

sam e w ay itdoesforw om en.H e livesin an nm uentarea w here pro-bono law yers

areplenty.He lacksinsightand flrst-hand lœ owledgeofwhatitisto ftm ction itz

society w hile existing witle alzeconolnically disadvantaged population group.

        CounselforD efendantM oon also failsto acknowledge others'rolesin

prom ptl g PlaintiffScottto 6lecàses.Hem akesno m ention ofwhatothersdid to

causethePlaintiffto filethe cases.In fact,PlaintiF Soottshould be com m ended

forherwillingnessto resolve conflictsw ith othersusing non-violentm e> s.

Anotherviotim ofD efendantM oon w ascaused so m uch em otionaldistressby M T.


3Statisticallyw om endo m oreunpuidIaborthan m en inthe household,includingcooking,cleaningandchildcare
(UN Report2018)                                                   '
                                                                                                 5 of13
                                                                                              2:20 CV 14
                                                                                        M otionto Strike
Case 2:20-cv-00014-JPJ-PMS Document 29 Filed 12/10/20 Page 6 of 13 Pageid#: 140




M oon thathe held M r.M oon up atknife point.There are m any peoplewho attem pt

to solve attacks on theirpublic honorusing violence,gtm violence,rioting and

gangfghts.Cotmselen'
                   sin seeldng tojestatPlaintiffScottbecauseofherprior
legal(Iism issals.Everyonegoestlzrough periods oflenrning alzd grow th and the

Plnintiffisa hlzm an being who isnotan excepéon to thislmiversalprinciple.

      Cotm selforDefendantM oon m isquotesdism issalsas'Tailure to state a

claim ''whereilzfactitism ore accurately called lifailureto state a claim /brwhich
                                                                        -




reliefcan begranted''.Theremovalofthese6finalwordsfalsely conveystheidea
thatPlaintiff Scotthasm isidentiled causes of action.R ather,these italioized w ords

areessentialilzdistinguishingthatcasesmayinvolveactualinjuriesandproblems
forwhich thelaw simply doesnothavearemedy for.ThemajorîtyofPlaintiff's
Scott's cases have been liled coq ectly w 1111clerksahave properly identG ed legal

catlsesofactionsand outlined the facttualcontentw ell.Som etim esthere simply is

no legalrem edy forthelm ethicalbehaviorofothers.Thisissom ething theTnlm p

adm inistration has broughtto public attention aboutCD A Section 230.

      IfC ounselforD efendantM oon,M r.H ardin,w ants to putbefore this cottrt

Plaint'iF Scott'spriorlegalhistory,he needsto presentallthe factsto oreatean

accurateportrayalofPlaintiF Scott'slitigation history,including distinv ishing



                                                                                6of13
                                                                            2:20 CV 14
                                                                      M otionto Strike
Case 2:20-cv-00014-JPJ-PMS Document 29 Filed 12/10/20 Page 7 of 13 Pageid#: 141




factorsbetween them,ifitcan even beargtledthatthisisata11relevanttothis
currentcase.


    Plaintiff Scotthere listsherlitigation history in state and federaloourtso that

this courtcan havea m oreacctlrate and facttlallistto dem onstratethatthePlaintiff

isby no m eansalitigantfilitzg spuriouscases4:


    @       StateCaseàinwhichPlaintfproceededpro-seand receivedajudgment
            t'
             fzltf//rnding in herfavor

Scol/vCarcalno (2011Prjpcc William Co.
                                     )
Sct?lfvGeorgeMason Unjvcrxjfy (2014) (FauquierCo.)
ScottvAustin (2015)(Franklin Co.)
s'ct?l/v Woznik(2016Bedford Co. )
Jf/èzrzlj/cvScott(2016Bedfnrd Co.
                                )
ScottvHometown1nn (2016)rFrank/jnCo.)
ScottvCarlson (2017 WiseCo.CircuitCoul#
s'co//vCarcamo (2018 WiseCo.CircuitCtpzf/'f
                                          l
ScottvTerry (2017) F iseCo.GDC)
M illigan vScott(2018)F iseCo.GDC)
Sct?f/vPachtco(2018) F iseCo.GDC)
Ctl/Al/nofrr
           a.vScott(2019)(WiseCo.GDC)

4ThePlaintiff'scaseshavebeencitedascasesofinterestinthefollowingonlinelegalnew ssources:1,
hlp://religionclause.blogspot.com/zolB/lo/llth-amendment-dismissal-avoids-ruling.html2.
hups://casetext.com/analysis/rhetorical-hyperbolois-not-defamation3.
https:
     //blog.ericgoldman.org/archives/zol8/lz/G o-pro-se-section-z3Grulings-sco/-v-carlson-watkins-vcac.htm
                                                                                                  7 of13
                                                                                               2:20 CV 14
                                                                                          Motion to Strike
Case 2:20-cv-00014-JPJ-PMS Document 29 Filed 12/10/20 Page 8 of 13 Pageid#: 142




    (ib. StateandFederalCasesin which thePlaintz proceededpro-seand
         presented alegalquestion fhtzfhadneverbeen asked beforeby any other
         litigantin thatdistrict/area (noexisting case/JMzin the##'districl

s'
 ct?//vCarlson (2018.)5
Scottv PW DM AS (2018)
Scottv WiseCo.DSS (2017dr2020)
s'
 c/ffvM oon (injunction) (2017)
àcottvI'VCRPIA f'
                F jxcCo.Goc,2018)


(iib.StateCasesinwàjcà lack oftimef?lvc# thePlaintffrom keeping up with the
CCISB:




         s'
          ct?ffvNortonDssy iseDSS F iseCo.CircuitCW1/r/,2017)
         Sct?//v-d.RS (Buch.Co.CircuitCoz/rf,2017)6



                              (t2)         fdpersonalResponsibilitv''
                      Standard ofRule 55 setforth in Pavne v.Brake


    (l)DefendantM oon lm ew aboutthe abovenam ed law suitbegim ting in July
         2020 beoause severalofhisusers on K iw illrm s.netalerted him to the




5scott'scasew ascited in asubsequentrulingin anothercase
6Thiscase also involved aWritolM andamus
                                                                                8 of13
                                                                             2:20 CV 14
                                                                        Motionto Strike
Case 2:20-cv-00014-JPJ-PMS Document 29 Filed 12/10/20 Page 9 of 13 Pageid#: 143




      law suiton public onlinew ebsite threads.A lthough thisisnotconsidered

      legalilsenrice''itcertainly alerted bim to look in hism ailbox.

   (2)M r.M oon w asserved according to instructionsthathe publicly publisheson
      K iw/' nrms.net,tm dera Gf ontactU s''tab,forttlegalinqttiries''.H ehasfull

      u owledge thatlegaldocttmentswillcom e to the addressthathe publishes

      publicly and reqtlestsothersto useto servebim .Itishisduty to keep up

      w ith hism ail,àseveryone elsem ustalso do,in ordertom eetdeadlines.

   (3)ln thePayne standard onefactorthecourtm ustconsideristhe Cçpersonal

      responsibt
               'litf'ofthepartyinDefault.
   (4)ItisM r.M oon'sresponsibility to check hism ail.I'Iisresponse,by counsel,

      oyersno cxr/zzazz/jt?n whatsoeverforwhy hedid notretrievehismailand
      how itm ay havepotentially been lost.

   (5)In Park Corp.v.Lexington Ins.Co.the Defendantwho did notprovide any
      explanation forwhy hism ailwaslostwasdenied llism oéon to setasidethe

      Defaultorder.(ParkCorp.v.LexingtonIns.Co.,812F.2d894,897(4S'dir.
      1987:.
   (6)In Colleton Preparatoly Acadelny vH oover UniversalInc.the courtrtzled

      thattheDefendantw asonly geed ofthe defaultstatusbecausehehad a

      valid explanation forhöw hism ailgotlost;som ething which D efendzmt

      M oon does nothave.The 4* districtcottrtstated thatGir
                                                           fhe situation in Park
                                                                                 9 of13
                                                                              2:20 CV 14
                                                                        M otionto Strike
Case 2:20-cv-00014-JPJ-PMS Document 29 Filed 12/10/20 Page 10 of 13 Pageid#: 144




       Corp.isclearly distin> ishable from the sim ation here and the district

       court'sheavy reliance on tlm tcase is m isplaced.In Park Colp .,tm like here,

       thedefaulting party offered no explanation forthe disappearance ofthe

       sllm m onsand com plaint,and m ade no showing thatitsinternalprocedtlres

       w ere designed to avoid such occttrrences.Here,TCC adm itted to its

       m ishandling ofprocess,and oFered som e explanation ofwhy the suitpapers

       wereforwardedtoBeazerratherthan toHooverUniversal.''(Colleton
       prcrtrw/tpz:yAcademy vHooverUniversal1nc.616F M 413 Courtof
       Appeals(2010.),).


                    (D)        Preiudiceto theNonmovinePa>

          a. The legalstandard fora m otion to setaside defaultnotbeing

             prejudicialisnotonly litigation prejudicebutalsonon-litigation
             Prejudices.
                                                                                '
                                                         o
          b. SettingasidethedefaultprejudicesthePlnlntiffw1t11thecontinued
             skessand inconvenipnce ofsettingbaok theprogression ofthe oase.

          c. DefendantM oon,by cotm sel,claim sthatRno efforthasbeen

             expended in preparation foradam ageshearing''whilenotactually

             oonferring w ith Plaintiff Scottto see ifthisis aottlally true.

                                                                                    10of13
                                                                               2:20 CV 14
                                                                         M otionto Strike
Case 2:20-cv-00014-JPJ-PMS Document 29 Filed 12/10/20 Page 11 of 13 Pageid#: 145




            D efendant'sclaim here isnotfacm ally accurate.In addition to already

            m slcing preparations for a dam age hearing,Plaintiff Scotthas had to

            file aM otion forBreastfeeding A ccom m odaéonpasw ellasM otions

            to requestentry oftheD efault.Thistakesup w ork tim e,traveltim e,

            travelexpensesand use ofresottrceslike oG ce suppliesand postage.

         d. PlaintiF Scottaa busy hom eschooling and breartfeeding m otherwho

            m anagesprim ary custody ofsix children,and with lim ited financial
                                                     (
            resources,and an A CP m ailbox,hasm etseveraldeadlinesw1t11no

            problem in thiscase.She hasm anaged to m eetevery deadline

            imposed on herby thiscourt.The sam e staldard should beequally

            applied to both partips.



            (E)      DefendantM oon hasahiston ofDilatorvAction

    (a)M r.M oonwasservedaFirstRequestforProduction ofDoctlmentyon
      N ovember41 and did notrespond to PlaintiffScott   .




                                                                              11 of13
                                                                           2:20 CV 14
                                                                     M otionto Strike
Case 2:20-cv-00014-JPJ-PMS Document 29 Filed 12/10/20 Page 12 of 13 Pageid#: 146




                        (FlM eritoriousDefensestandard isSubiective

      (a)DefendantM oon,by cotmsel,clnimshehasaiçmeritoriousdefense''#
         howeverthisisonly theirclaim and thefim eallowed forthePlnintiffto

         respond to theirM otion toD ism isshasnotlapsed.Plaintiffintendsto

         resppnd to D efendantM oon'sM otion to D ism issto addresstheinacctlracies

         presented tlzerein.



 RESPECTFULLY SUBNHTTED,




                    .   >   M
 .
     elinda Scottpro-se
 PO B OX 1133-2014PM 887
 Richm ond,VA 23218
 mscottw@ gmu.edu
 540-692-2342




                                                                               12 of13
                                                                            2:20 CV 14
                                                                      M otionto Strike
Case 2:20-cv-00014-JPJ-PMS Document 29 Filed 12/10/20 Page 13 of 13 Pageid#: 147




                           CERTIFICATE 0F SERW CE


 Ihereby ceréfythat1havebotlzm ailed acopy ofthisM OTION TO STRIKE tothe
 Defendant,by cotm sel,M atthew D .HardinvVSB #87482 1725 lStreetN W ,Suite
 300 W                                                               pW
       ashington,DC 20006 and atmatthewdhardin@gmail.com on this (J
 day ofDEC.,2020.

                                                             ...'
                                                             .                '
                                                     ' ,.A           ..
                                                     e.e*
                                                ...'..


                                                                     M elinda Scottpro-se
                                                                PO BOX 1133-2014PM 887
                                                                    Richm ond,VA 23218
                                                                       mscottw@gmu.edu
                                                                           540-692-2342




                                                                                   13 of13
                                                                                2:20 CV 14
                                                                          M otion to Strike
